Thorp Petroleum Corp., et




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     February 11, 2015

                                   No. 04-14-00527-CV

                            Anna Maria Salinas SAENZ, et al.,
                                       Appellants

                                             v.

                          THORP PETROLEUM CORP., et al.,
                                    Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-04-120
                        Honorable Ana Lisa Garza, Judge Presiding

                                      ORDER
       The Appellees Second Motion for Extension of Time to File Brief of Rosalinda Salinas
Balderas; Fausto Salinas; Elda Salinas Ponce; D-Fox, Ltd.; Elodia Salinas; Linda Mandes;
Veronica Casas Campbell; and Cynthia M. Villarreal, f/k/a Cindy Casas Reyna is GRANTED.
The appellees brief is due on March 18, 2015. No further extension.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court